Title: To James Madison from St. George Tucker, 28 June 1816
From: Tucker, St. George
To: Madison, James


        
          Sir,
          Williamsburg Virga. June 28th. 1816.
        
        An occurrence of considerable importance having happened within my observation within a few days past, I deem it an indispensible duty to communicate it to you as fully as the pressure under which I have been engaged will permit, at the present moment.
        On wednesday the 19th. of this month application was made to me on behalf of two persons committed to york Jail by two of the magistrates of that County for a writ of Habeas Corpus, to bring them before me, they being charg’d with mutiny and revolt at Sea on board the Schooner Romp of Baltimore, lately commanded by one Squire Fisk; and at the same time Application was made for a similar writ, on behalf of two others, likewise in Jail there, who were charged by the two former of divers acts of piracy committed on the high Seas against the vessels of Spain and portugal, at peace with the United States. The Accusers in the one Case, being the accused, in the other. I issued the writs accordingly returnable immediately; but the prisoners were not brought up until Thursday Evening, too late to begin the Examination. I entered upon it on friday morning; and though at first I expected from the Conduct of the witness under examination a full disclosure of the whole Case; and though he made a very full disclosure to a certain point, yet from that point of time he declined answering most of the questions put to him, & the others, (though his accusers) followed his Example. It happened however that a great deal was disclosed; some very important papers brought forward, though in the Spanish Language, which, not understanding, I procured a very partial and imperfect translation into very bad french sufficiently intell[i]gible, however, to throw some further light upon the subject; to which were added the Deposition of one of the magistrates of York before whom the examination was originally made, as to what the parties then alledged, on their oaths, and the depositions of two Gentlemen who happened to be present at the same time; a young man, one of the Crew who surrendered himself, and made a full confession, in the Course of which he made mention of a very important paper, which he had delivered to the Collector of york, and which I afterwards obtained from him, contained a very full developement of the nature of the transaction, although not in itself an authentic Document, (being only a Copy,) so that I could no longer be at a loss to understand the Case. His testimony has been still further confirm’d by a young man & a Boy, who Surrendered themselves yesterday, & made a full Confession. Another person committed by the magistrates of york, was also brought up by another writ of Habeas Corpus issued subsequently to the former, on a similar charge of Revolt, as the two first: to that I have had no less than eight of the Crew

under Examination; exclusive of another person, a Spaniard, a native of Barcelona, who translated a part of the papers in the Spanish Language, who slipp’d off unpercieved after giving some Information, and made his Escape. The Register of the Schooner; her clearance at Baltimore; and Seamens Articles importing to be signed at Baltimore, together with the manifest of the Schooner at the time of sailing from Baltimore were delivered to the Collector at york, and by him produced before me. Other papers, sealed up, were also found on board the vessel; I have not yet examined them. I shall now attempt to make a concise state of the Case, as it appears from the Evidence.
        It appears that the Schooner Romp was built at Baltimore in the year 1814. probably for a privateer, from her dimensions, being eighty seven feet in length, twenty one feet five Inches in breadth, nine feet two Inches in depth, and of the burthen of 143. Tons. A certificate of Registry granted at Baltimore the 6th. of october 1815. was surrendered at the Custom house at Baltimore the 10th. day of April 1816, the property being chang’d; on the day last mention’d a new Register for the same Schooner was granted at Baltimore to Thomas Taylor of Wilmington, in the State of Delaware, mariner; who appears to have been, or to have sworne that he was, a Citizen of the United States; and that Squire Fisk the then master was also a Citizen of the United States. On the same day the Schooner was cleared at the Custom-house, for a voyage to Buennos Ayres, having on board Ballast and stores only; armed with six Guns; and navigated with seventeen men, only, according to her Clearance; the Seamens Articles however contain the names of one & thirty, including the master, mate, Cook, and a Boy; but this number was further encreased to fifty eight persons when she sail’d from north point, near Baltimore, on her voyage; instead of proceeding towards Buennos Ayres, she steard immediately for the western Islands, where she took in some water, without coming to an Anchor, and proceeded from thence to the Coast of Cadiz, Gibraltar, and the neighbourhood, where she continued cruising, taking five Spanish and one native portuguese vessels, until the 25th: of May; after which she seems to have returnd to the United States, without ever entering any port whatsoever, or casting Anchor during the whole time she was absent from the United States; it appears they plundered one or both the portuguese vessels of some few Articles; two of the Spanish vessels were made prizes of and having prize Masters & Crews put on board of them, were sent to Buennos Ayres; the other Spanish vessels were strippd of their rigging, sails, provisions, & other Articles, & robb’d of Money to the Amount of about $20,000. dollars, according to the Evidence of one who acknowledged that his station on board, was that of a prize-master. On the 25th. or 26th. of may the Crew rose upon the Captain & took the command from him, and

the next day sent him off on board of an English Cutter, called the Shark, for Martinique, and then forc’d the command upon the former mate, William Hitchings [Hutchings], with directions to proceed to the first port of the United States, and deliver her to the Marshall of the United for the District, where she should first arrive. This proceeding is stated by some of the witnesses to be in consequence of general dissatisfaction among the Crew, at finding themselves sailing under Colours not acknowledged by any nation. It appears however that however they might be dissatisfied with their Colours, they did not chuse to part with their plunder; The money was accordingly shared amongst them. Two of those who surrendered themselves voluntarily said they had recieved about $235. dollars each for their parts; the third, a Cabin boy received about $120. dollars for his share; the Witnesses seem to suppose the money was pretty nearly equally divided; at that rate it would amount to about $13,500. dollars: but the Witness who on his first Examination stated it at about $20,000. being a prize master on board, while the others were only common Sailors before the mast, and a Cabin boy, it is possible his estimate may be the most correct. The Copy of the Letter of Instructions said to have been given by the owner Thomas Taylor, to Capt: Squire Fisk, if correct, shews the object of the voyage, too clearly to admit of Doubt; Although from the moment this paper was put into my hands I kept its contents a secret, except from one or two confidential friends, I am this moment shewn in the public Ledger printed in Norfolk on Tuesday last, a copy of the same paper, as far as I can judge; with other particulars, so nearly corresponding with what I have before stated, that there can be little doubt that the Information of the printer was recieved from a person well informed. I have obtain’d the paper from the Owner of it, & enclose it for your perusal. I also do myself the honor to enclose you Copies of some of the Depositions, & confessions, taken and made before me, together with a Copy of the paper purporting to be a Letter of Instructions; and Minutes, (but not Copies) of the Examinations of most of the other Witnesses; these were taken by a couple of Gentlemen who acted for me as Clerks, for the purpose of communicating them to you as soon as possible. Fatigued as I am with this laborious Business I must have omitted many things. I shall do myself the honor of recommending the two young men, & the Boy, who surrendered themselves & made voluntary and full Confessions to mercy; & probably I shall intercede for some of the rest if Convicted of the Offences of piracy, & Felony, for which I have remanded them into the Custody of the marshall, to take their trials at the next Circuit Court of the U.S. to be held in Richmond. There are some other important Circumstances which I have not yet mentioned; one of the Spanish papers produced, & which appears to be a privateers Commission bearing date the 6th. of october last, at Buennos Ayres, contains the name both of Squire Fisk, as Commander of the armed Goelette, la

Santafecina, commissioned under the Authority of the independent State of Rio de la plata, and of the present owner of the Schooner Romp of Baltimore, in some high official naval character that I do not understand; another of the Spanish papers, which I should suppose containd articles for the Government of the naval (military) Service, is attested by a person of the same name, in the same Character. The former mate of the Schooner whose name in English is William Hitchings, or Hutchings, but who now stiles himself Don Guillarmo Hutchings, produced also a Commission under the same Government bearing date the same day, constituting him a sublieutenant of the same Goelette, la Santafecina; in that Commission he is called a native of the United States, but when ask’d by me, where he was born, he refused to answer the Question. If Copies of these papers should be wish’d for by you, Sir, I will endeavour to have them made out in Richmond, where I shall go in a day or two, and deliver all the papers (many of which are unopened by me, being sealed up) to the Clerk of the Circuit Court. Should any further information relative to this subject be wish’d for by you, Sir, a Letter directed to me in Richmond would probably find me there next week; but if sent to William Wirt esquire Attorney of the United States for this district, I am certain he would take Care to forward it to me, wherever I may be. I have the honour to be very respectfully, Sir, your most obedt. Servt.
        
          S: G: Tucker
        
        
          P:S: I should have mentioned that I have issued a warrant for the Apprehension of all those of the Crew whose names I could collect from the persons examined; a copy of this warrant will be found among the papers herewith enclosed.
          
            S G Tucker
          
        
      